969 So.2d 1121 (2007)
Aida DEL VALLE, Petitioner,
v.
Trina TOLSON, Respondent.
No. 2D06-5270.
District Court of Appeal of Florida, Second District.
November 9, 2007.
George R. Baise Jr. of George R. Baise Jr., P.A., Bradenton, and Perry Tanksley, Sarasota, for Petitioner.
Trina Tolson, pro se.
CANADY, Judge.
Aida Del Valle seeks certiorari review of an interlocutory order entered by the circuit court in a civil appellate proceeding, contending that the order is inconsistent with the provisions of a local rule of court. This certiorari petition presents the same issue we have addressed in Jimenez v. Rateni, 967 So.2d 1075 (Fla. 2d DCA 2007). For the same reasons that we granted relief in Jimenez, we grant Del Valle's petition and quash the circuit court's interlocutory order.
Petition granted.
WHATLEY and CASANUEVA, JJ., Concur.